Citation Nr: 1715160	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left hip disability, to include arthritis.

2.  Entitlement to service connection for right hip disability, to include arthritis.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to an initial compensable disability rating for herpes.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman, III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to September 1975.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from October 2004 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The October 2004 decision denied service connection for chronic low back pain and the June 2005 decision declined to reopen the previously denied claim for service connection for  left hip disability, and denied service connection for right hip disability. 

In August 2009, the Veteran testified during a hearing at the RO before a Veterans Law Judge.  As the Veterans Law Judge who conducted the hearing was no longer employed by the Board, the Veteran was afforded the opportunity to appear at an additional hearing before a different Veterans Law Judge in a December 2014 letter.  However, by response dated later that month, he stated that he did not wish to appear at another Board hearing and requested that the Board consider his case based on the evidence of record.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

In a January 2010 decision, the Board, in pertinent part, reopened the Veteran's previously denied claim for service connection for left hip disability and remanded the reopened claim, and his claims for service connection for right hip and low back disabilities, to the Agency of Original Jurisdiction (AOJ) for further development.

A November 2011 rating decision granted service connection for herpes and assigned an initial noncompensable rating, effective July 14, 2004.

In a November 2012 decision, the Board denied service connection for left and right hip disabilities, to include arthritis, and a low back disability, and also remanded the claim for an initial compensable evaluation for herpes to the AOJ for issuance of a statement of the case.  He perfected his appeal of this matter in April 2014.

The Veteran appealed that portion of the Board's November 2012 decision that denied service connection for left and right hip and low back disabilities to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Memorandum Decision, the court vacated that portion of the Board's decision that denied service connection for left and right hip and low back disabilities, and remanded the matters to the Board, consistent with the Memorandum Decision.

In September 2015, the Board remanded all matters on appeal to the AOJ for further development.  The record reflects substantial compliance with the remand requests with respect to the claims for service connection.  See Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to an initial compensable disability rating for herpes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left hip disability, to include arthritis, did not have its onset in active service or for many years thereafter, and it is not otherwise etiologically related to active service.

2.  The Veteran's right hip disability to include arthritis, to include arthritis, did not have its onset in active service or for many years thereafter, and it is not otherwise etiologically related to active service or a service-connected disability.

3.  The Veteran's low back disability did not have its onset in active service or for many years thereafter, and it is not otherwise etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hip disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for right hip disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in July 2004.  In March 2006, he received additional notice regarding effective dates and disability ratings, and his claims were readjudicated in November 2011.  Mayfield, 444 F.3d 1328.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with an examination to determine the nature and etiology of his disabilities in February 2010.  As the court found the opinion in that examination to be inadequate, the Board requested another examination, which was conducted in March 2016.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim, including a relevant opinion.  The Board notes that an attorney affiliated with the same legal advocacy group as the Veteran's representative stated that in his opinion, the March 2016 examiner was not qualified to offer an opinion in this case because the examiner was a nurse, and because the issues involved in this case (in his opinion) are so complex as to require a doctor specializing in the musculoskeletal system.  The referenced attorney did not explain how the issues at hand are too complex for a mere nurse, and the Board finds his opinion on the matter otherwise to be profoundly unpersuasive.  The Board finds the medical opinion to be adequate, as it was based on a full reading of the records in the claims folder as well as the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, service incurrence shall be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after service.  While the disease need not be diagnosed within the presumption period, it must be shown by competent lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran asserts that he injured his left hip and low back while playing sports in service.  He asserts that he was hit in his left hip playing football and that he fell on his low back playing basketball.  He further asserts that his right hip disability is secondary to his left hip and low back disabilities.

The service treatment records show that the Veteran complained of left-sided back pain radiating into the left groin in August 1973.  The finding was mild tenderness over the lumbar spine and the assessment was muscle strain.  In September 1973, he complained of pain in the left leg around the waist and left-sided abdominal pain.  The finding was tenderness in the left lower quadrant and the assessment was again muscle strain.  In October 1973, he complained of difficulty bending and twisting after being knocked down while playing football.  There was warmth and spasm of the left paraspinal muscles.  X-rays were negative.  The assessment was muscular strain.  In April 1975, he complained of back trouble after falling while playing basketball.  The assessment was strained muscle.  Although there is no separation examination report, there is an August 1975 separation Report of Medical History on which the Veteran checked in the affirmative for having swollen or painful joints, but not for recurrent back pain.  

After service in June 1998, the Veteran complained of back pain after injuring it while reaching up.  X-rays showed degenerative disc disease of the lumbar spine. 

In March 2000 and April 2000, the Veteran was receiving physical therapy for left hip strain.  X-rays showed left and right hip degenerative arthritis.  In March 2003, he complained of left hip pain that began three to four years earlier after he struck a wall with his forklift and hit his left hip.  There was no mention of military service or any incident in service.  In June 2003, he complained of pain in his hips but denied trauma to the joints.  In October 2004, the Veteran underwent a total left hip replacement.  In December 2004, he stated he had sustained several injuries to the left hip in service.  The assessment was left hip pain, post surgery and post injuries in service.  In an undated Medical History form, the Veteran, who was 50 years old when the form was completed, stated that he had undergone a left hip replacement and that he had experienced pain in both hips for 25 years. 

In October 2003, the Veteran submitted an application seeking disability benefits from the Social Security Administration.  On his application, he indicated the disabilities that kept him from working were rheumatoid arthritis and left hip pain and that he was first bothered by the conditions in August 2003.  That application was approved and the disability was found to have begun for Social Security Administration purposes in October 2003.  The primary diagnosis was rheumatoid arthritis and the secondary diagnosis was disorders of the back, discogenic and degenerative.  

On VA examination in November 2005, the Veteran reported that his hip problems were due to sports injuries in service.  After a review of the claims folder, the VA examiner expressed the opinion that degenerative joint disease of the hips was not as likely as not secondary to military service.  The examiner recounted that the service treatment records noted a strain with no mention of a hip evaluation. 

On VA examination in February 2010, the Veteran reported that the onset of his left and right hip disabilities was in 2000 and the onset of his spine disability was in 2003.  The assessments were degenerative arthritis of the right hip, degenerative arthritis of the left hip status post hip replacement, and degenerative disc disease of the lumbar spine.  After a review of the claims folder, the VA examiner expressed the opinion that the bilateral hip and lumbar spine disabilities were less likely than not the result of military service.  The examiner reviewed the requests for treatment and observed that the injuries in service were such that the Veteran would have completely recovered.

On VA examination in March 2016, the Veteran reported a vague history of hip and back pain in service from football and basketball and that he was not sure if he ever had rheumatoid arthritis but that he was never treated for it.  After a review of the claims folder, the VA examiner noted that there was no history of inflammatory, autoimmune, or infectious arthritis in the medical records.  The examiner expressed the opinion that the bilateral hip and lumbar spine disabilities were not incurred in or caused by service.  The examiner noted that while the Veteran reported having swollen or painful joints during his separation examination, he also reported them during his entrance examination.  The examiner stated that there was no medical documentation related to the hips or back from 1975 to 2003.  The examiner noted that during this 28-year period of time the Veteran had numerous jobs classified as "laborer" including with the railroad from 1978 to 1992, in concrete finishing from 1992 to 1994, in pork processing from 1994 to 1995, in grocery distribution from 1996 to 2000, and with a temporary work agency from 2000 to 2003.  The examiner commented that the Veteran could not have been employed in these laborious jobs from 1978 to 2003 if he had had continued and sustained low back and bilateral hip disabilities from service.  The examiner noted the March 2003 record indicating that the Veteran's left hip pain began in 2000 when he struck a wall while on a forklift and hit his left hip.  The examiner further noted that x-rays in 2003 first document arthritis of the back and hips.  The examiner then concluded that considering the intensely laborious jobs the Veteran held after service it is more likely that he sustained his hip and back disabilities after service.  

The examiner also expressed the opinion that the Veteran's complaints in service did not represent the onset of a degenerative or inflammatory arthritic process, as the complaints were muscular in origin and that based on the amount of work he did in the 28 years after service, the degenerative changes more than likely came from post-service work.  The examiner then stated that there is conflicting documentation in the medical record related to rheumatoid arthritis, noting that rheumatoid arthritis was documented in the problem list by his primary care physician, not a specialist, back in the 2003 to 2004 time frame, but was later removed.  The examiner then cited a 2013 VA treatment record by a rheumatologist noting that the Veteran was previously seen at the rheumatology clinic in 2004 for similar symptoms but workup at that time was negative as was the examination.

The examiner also commented on the private medical opinions stating that the Veteran's back and hip problems originated in service.  The examiner stated that based on a review of the entire record, the only conclusion is that the three private practitioners did not fully review all of the records in rendering their opinions, especially the Social Security records with evidence of the Veteran's work history after service.  The examiner concluded that based on a review of the claims folder, it was overwhelmingly evident that the Veteran's degenerative problems occurred during post-service work.

Given the above, the Board finds that the Veteran's left and right hip and low back disabilities did not have their onset in active service.  The service treatment records do not contain a complaint or finding of left or right hip problems.  This observation was also made by the November 2005 examiner.  While the service treatment records show complaints of a left-sided back strain in August and September 1973, difficulty bending and twisting after being knocked down while playing football in October 1973, and back trouble after falling while playing basketball in April 1975, x-rays were negative and the assessment was muscle strain.  The Veteran also denied recurrent back pain at the August 1975 separation examination.  Thus, the back strain resolved by that time.  While he reported having swollen or painful joints, there was no mention of either hip.  

While the Veteran now asserts that the swollen or painful joints reported at the separation examination referred to the hips and back, with no complaints of hip pain during service and a specific denial of recurrent back pain, the evidence does not support the assertion.  Moreover, the Veteran reported swollen or painful joints at his August 1972 pre-induction examination which the examiner noted as pain in the right knee.  Thus, the objective evidence indicates that the swollen or painful joints reported at separation also referred to the right knee.  Regardless, there was no mention of hip or back problems at that time.

The Board also finds that the Veteran's hip and low back disabilities did not have their onset for many years after discharge from active service.  A low back disorder is first documented in 1998 and left and right hip disorders are first documented in 2000.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  With no objective evidence of arthritis of either hip or low back dated within one year of discharge from active service, service connection on a presumptive basis is not warranted.

The Board further finds that the Veteran's hip and low back disabilities are not related to active service.  The March 2016 examiner concluded that the Veteran's disabilities were related to his laborious post-service employment.  Based as it was on examination of the Veteran and a review of the claims folder, the Board finds the opinion to be of great probative value.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  

In a March 2016 statement, the Veteran's representative asserted that the March 2016 VA examination was not performed by a sufficiently expert examiner.  The representative asserted that VA the examiner, a nurse, implied that the Veteran's treating physician was not qualified to render an opinion in some regards to the Veteran's injuries because the physician was not a specialist, even though the examiner herself was not even a physician.  The representative indicated that an expert opinion was needed to address the complex matter of the interplay between the musculoskeletal injuries in service and the osteoarthritic injuries now, but the opinion obtained simply stated that the Veteran's complaints in service were muscular in origin.

While the Board acknowledges the representative's assertions, the Board reiterates that the March 2016 examiner's opinions are adequate.  The only implication made by the examiner as to whether the Veteran's treating physician was not qualified is in reference to whether the Veteran had rheumatoid arthritis, to which she deferred to a rheumatologist over a general practitioner.  The Board finds this implication to be not only appropriate but also based on sound medical principles as they relate to medical specialties such as rheumatology.  If the representative is referencing the examiner's comments on the private practitioners' opinions, those comments do not question the practitioners' qualifications but rather whether they had access to and reviewed all of the records in the claims folder in rendering their opinions.  With respect to the asserted complex nature of the Veteran's case, the Board observes that most claims for service connection for current osteoarthritic disabilities are based on musculoskeletal injuries in service many years earlier, and do not require expert opinions.  With respect to the assertion that the examiner simply stated that the Veteran's complaints in service were muscular in origin, the examiner provided a lengthy rationale based on the service treatment records, the post-service medical and work history, and sound medical principles.  Thus, the Board reiterates that the March 2016 examiner's opinions are adequate.  

The Board notes the December 2004 private evaluation in which the physician opined that the left hip disability was associated with severe injuries in service.  The physician noted the Veteran's report of experiencing several injuries to his left hip in service.  However, with no evidence of such injuries in service, that opinion was based on an inaccurate medical history provided by the Veteran and is thus of little probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board also notes the June 2005 letter from another private physician indicating that the Veteran's left hip and back disabilities date back to his time in service.  The physician noted that the Veteran had brought in a September 1973 service treatment record noting complaints of left leg pain that went to the waist.  However, even if that service treatment record indicates a left hip problem, there is no indication that the physician reviewed all of the service treatment records, which do not show a chronic left hip disability.  Moreover, the November 2005 examiner observed that the service treatment records do not contain a complaint or finding of hip problems.  Thus, the opinion was based on an incomplete, and more importantly inaccurate, medical history provided by the Veteran and is also of little probative value.  See id.

The Board notes that a lay person is competent to give evidence about observable symptoms such as tinnitus and pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced continuous pain in the left hip and low back since active service, he is not found to be credible.  He did not complain of hip or back problems during his separation examination.  There is no medical evidence of the hip and low back disorders after discharge until 2000 and 1998 respectively.  Lastly, if he had experienced problems continuously since service, it would be reasonable to expect that he would have filed a disability claim much sooner than in August 2000 and July 2004.  

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current hip and low back disorders to active service.

Lastly, as service connection for left hip and low back disabilities is being denied, service connection for a right hip disability as secondary to those disabilities is also not warranted.

In conclusion, service connection for left and right hip disabilities, to include arthritis, and a low back disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left hip disability, to include arthritis, is denied.

Service connection for right hip disability, to include arthritis, is denied.

Service connection for low back disability is denied.








REMAND

In the remand portion of the September 2015 decision, the Board requested that the AOJ provide the Veteran an opportunity for a videoconference hearing before the Board as to his claim for an initial compensable rating for herpes.  The record fails to show that the Veteran has been scheduled for his Board hearing, or that he has withdrawn his request for one.  The AOJ should ensure compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an opportunity for a videoconference hearing before the Board as to his claim for an initial compensable rating for herpes.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


